Citation Nr: 0730961	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left below-the-knee amputation as 
result of VA medical treatment.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for osteomyelitis of the spine as a result of 
VA medical treatment.

3.  Entitlement to a disability rating in excess of 10 
percent for a history of osteochondroma of the lower left 
femur, status post arthroscopy and excision, with 
degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  He was awarded the Purple Heart Medal, the 
Silver Star, and the Combat Infantryman Badge for his 
participation in combat during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left below-the-knee 
amputation as well as osteomyelitis of the spine as result of 
VA medical treatment.  That decision also denied a disability 
rating in excess of 10 percent for a history of 
osteochondroma of the lower left femur, status post 
arthroscopy and excision, with degenerative arthritis. 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of that hearing has been associated with the claims file.

FINDINGS OF FACT

1.  The veteran developed an infection before or while 
hospitalized by VA in June 2002, which resulted in 
osteomyelitis of the left foot and lumbar spine and 
ultimately lead to a left below-the-knee amputation.

2.  The veteran's infection was properly treated and was not 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault of VA.

3.  Limitation-of-motion testing of the left leg is precluded 
since the veteran's left below-the-knee amputation.  

4.  The veteran's left knee developed a 30-degree flexion 
contracture as a result of his being wheelchair bound due 
solely to his nonservice-connected left below-the-left knee 
amputation. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for a left 
below-the-knee amputation pursuant to 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. § 1151 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2007).

2.  The criteria for entitlement to compensation for 
osteomyelitis of the spine pursuant to 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for a history of osteochondroma of the lower left 
femur, status post arthroscopy and excision, with 
degenerative arthritis have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5015, 5256, 5260, 5261 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Compensation Under 38 U.S.C.A. § 
1151 for a Left Below-the-Knee Amputation and 
Osteomyelitis of the Spine

The veteran developed an infection while hospitalized by VA 
in June 2002, or had an infection prior to the 
hospitalization, which unfortunately resulted in 
osteomyelitis of the left foot and lumbar spine and 
ultimately lead to a left below-the-knee amputation.  The 
veteran therefore claims that he is entitled to compensation 
for his left below-the-knee amputation as well as his 
osteomyelitis of the spine based on VA's alleged negligence 
pursuant to 38 U.S.C.A. § 1151.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA medical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability, and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

In this case, the record shows that the veteran was diagnosed 
with colon cancer and underwent a right hemicolectomy at a VA 
medical center on July 2, 2002.  He also had numerous medical 
comorbidities at that time, including coronary artery 
disease, chronic obstructive pulmonary disease, hypertension, 
peripheral vascular disease, diabetes mellitus, chronic renal 
insufficiency, and peptic ulcer disease.  He was 79 years old 
at the time of this treatment.

The veteran suffered a myocardial infarction following the 
surgery and required a prolonged stay in the intensive care 
unit (ICU), where he was treated with anticoagulation, 
intravenous (IV) Nitroglycerine, and close hemodynamic 
monitoring.  On July 11, 2002, he was transferred of out of 
the ICU and the arterial line was removed from his wrist.  
During the next several days it was noted that the veteran 
developed a fever of 101 degrees, as well as erythema at the 
site of the previous arterial line on the left wrist.  The 
veteran was diagnosed with methicillin-resistant 
staphylococcus aureus (MRSA) bacteremia and treated with a 
10-day course of IV Vancomycin.  The left wrist wound was 
also treated.  The veteran was discharged on July 22, 2002.  

On September 20, 2002, however, the veteran returned to the 
VA medical center with sepsis and MRSA bacteremia.  He was 
immediately hospitalized and treated with IV Vancomycin.  It 
was noted that he had developed pain in his left toe, which 
was diagnosed as osteomyelitis.  Radiographs also revealed 
osteomyelitis in the L4-5 vertebral bodies.  Prolonged IV 
Vancomycin was therefore continued to treat this condition.  
Unfortunately, a left below-the-knee amputation had to be 
performed due to his osteomyelitis of the left great toe as 
well an ulcer which had developed on his left foot. 

During his hearing, the veteran argued that compensation is 
warranted pursuant to 38 U.S.C.A. § 1151 based on VA's 
negligence in failing to properly change and monitor his IV, 
which resulted in the infection and subsequent osteomyelitis 
involving his left foot and spine, and ultimately resulted in 
the left below-the-knee amputation.  In essence, the veteran 
claims that VA's failure to change his IV during his 
hospitalization in July 2002 violated the standard of care 
required by a physician in such situations.  Simply stated, 
he asserted that VA's negligence caused his current 
disabilities.  

Osteomyelitis was indeed indicated while hospitalized by VA 
in July 2002.  In a VA examination report dated in October 
2003, the examiner stated: "[I]t seems fairly obvious to me 
that the osteomyelitis involving the left foot and spine is a 
direct result of the septicemia which arose following the 
colon surgery."  With respect to the issue of negligence, 
however, the examiner added:

However, it is beyond my level of knowledge to pass 
judgment on whether or not there was any negligence 
regarding the arterial line.  Apparently there is 
some question that the infection initially arose in 
the arterial line due to some negligence on the 
part of the [VA] staff.  However, I am certainly 
not in a position to pass judgment on that aspect 
of the case.  Again, the septicemia was a result of 
the surgery and did cause the osteomyelitis in the 
spine and left foot; however, I really do not think 
I can say whether the septicemia was a result of 
anyone's negligence.  Sometimes things get 
infected; that is just the way surgery is. 

Based on the above, the VA examiner was unable to offer a 
conclusive opinion as to whether the infection was due to 
VA's negligence.  Nevertheless, the statement that 
"[s]ometimes things get infected; that is just the way 
surgery is" strongly suggests that negligence was not a 
factor in the veteran's development of osteomyelitis, since 
infection is not an unforeseeable event with surgery.  In 
other words, this opinion, although not conclusive, provides 
some evidence against the claim.  

But even more compelling is an opinion provided by a VA staff 
surgeon in November 2003, which was also based on a review of 
the claims file and supported by sound rationale.  Based on 
his review, the VA physician provided the following opinion:  

The supposition is that the left great toe and 
lumbar spine osteomyelitis arose from the MRSA 
bacteremia inducted by the infected left arterial 
line.  MRSA was cultured from the blood at the time 
of the left wrist infection as well as from the 
left toe abscess several months later.  No positive 
culture was obtained from the lumbar biopsy.  The 
timing and identical organisms suggest that the 
left wrist infection likely lead to the left great 
toe osteomyelitis.  [The veteran] has many medical 
problems including DM, chronic renal insufficiency, 
recent surgery, myocardial infarction, prolonged 
hospitalization and valvular heart disease, which 
decrease his chance of successfully fighting off 
infection and increase his chance for disseminated 
infection from the bacteria.  

The left wrist arterial line was removed on 
7/11/02.  I assume that this arterial line was 
placed at the time of the original surgery 
(7/2/02), but the documentation to support this was 
not included in the CPRS records or copied records.  
I have no doubt that the MRSA bacteremia resulted 
from an arterial line infection.  There is also 
good reason to believe that the left great toe and 
lumbar spine osteomyelitis was caused by the 
transient MRSA bacteremia in July 2002.  The record 
supports that the left wrist infection was 
appropriately diagnosed and treated.  The prolonged 
ICU stay because of a postoperative myocardial 
infarction with the need for close hemodynamic 
monitoring required the arterial line to be left in 
place. 

Although some physicians advocate that invasive 
monitoring lines (i.e. Arterial lines, central 
venous lines) be changed on a routine basis, this 
is not the standard of care.  Invasive monitor 
lines should be changed if there is any evidence of 
infection.  The risk of infection increases the 
longer a vascular catheter is in place.  These 
lines should also be removed once the risk of 
infection outweighs their potential benefit.  There 
was no evidence of infection till 7/12/02 at which 
time the arterial line had already been removed.  
Once the systemic infection and abscess were 
identified, they were treated appropriately.  

Although [the veteran] developed left great toe and 
lumbar spine osteomyelitis from a transient 
bacteremia during his care in July 2002, I do not 
feel that the care was negligent or improper. 

The Board notes that this opinion provides highly probative 
evidence against the veteran's claims.  The VA physician 
confirmed that the veteran developed an infection during his 
VA hospitalization in July 2002, which resulted in 
osteomyelitis of the left foot and lumbar spine and 
ultimately lead to a left below-the-knee amputation.  Indeed, 
this fact is not in dispute.  Instead, the central issue in 
this case is whether the infection was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault of VA.  The VA 
physician, however, found no evidence of negligence or 
improper care by VA.  

In this regard, the physician explained that the arterial 
line needed to be left in place from July 2nd until July 11th 
because of the postoperative myocardial infarction.  Although 
the veteran testified that VA left the line in after the 
infection in his wrist was discovered, which the physician 
agreed would have been improper, the physician pointed out 
that this was not the case, as there was no evidence of 
infection until July 12th, at which time the line had already 
been removed.  The physician also explained that, although 
some physicians advocate that invasive monitoring lines be 
changed on a routine basis, this is not the standard of care.  
The physician thus concluded that the veteran's care was 
neither negligent nor improper.  

The Board finds this opinion to be highly probative evidence 
against the veteran's claims of entitlement to compensation 
for a left below-the-knee amputation and for osteomyelitis of 
the spine as result of VA medical treatment, as it was based 
on a review of the veteran's claims file and supported by 
sound rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

Indeed, the only evidence the veteran presents are the 
treatment records, which do not indicate negligence, and his 
own lay statements, including testimony presented at his 
August 2007 hearing.  The veteran, however, is not competent 
to provide an opinion concerning the standard of care with 
respect to changing invasive monitoring lines.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Even assuming for discussion 
purposes that the veteran is competent in this regard, his 
contentions are outweighed by the November 2003 expert 
medical opinion, which provides compelling evidence against 
these claims.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The veteran's testimony has been carefully reviewed by the 
undersigned.  What is most unusual in this case is that the 
veteran's testimony, in fact, does not provide lay evidence 
in support of his own claim.  

As noted above, the central theory of the veteran is that the 
IV was never changed and became infected (or was not changed 
enough).  Much of the discussion above has focused on whether 
or not changing the IV lines on a routine basis is 
"negligence" under the assumption that it was not changed 
regularly.  However, as the veteran himself conceded at 
hearing, he was unconscious for a great deal of the time the 
IV was in his arm (transcript at page 11).  Therefore, beyond 
the question of whether the IV should have been cleaned or 
changed more regularly, there is actually no evidence in this 
case that the IV was not cleaned or changed regularly.  The 
veteran himself, at hearing, indicated that he was 
unconscious from July 2nd to approximately the 17th.  He has 
presented no evidence (lay statements, testimony from friends 
or family who visited him at the hospital, etc.) that the IV 
was, in fact, left in his arm or uncleaned for days at a 
time, as he alleges.  He is presenting a theory based on 
facts that he himself can not verify.  This issue was 
addressed by the undersigned with the veteran at his hearing. 

Simply stated, there is no evidence in this case of when or 
how many times the IV was changed or cleaned, undermining the 
veteran's lay contention that the IV was not changed, 
providing more evidence against his claim.  The extensive 
treatment received for numerous problems undermines the 
veteran's contention of negligence.  The record indicates 
extensive and professional treatment.

A review of the medical treatment during his stay at the VAMC 
indicates extensive (10 disorders were cited within the May 
to June 2002 hospitalization) nonservice connected disorders, 
which the Board also finds undermines the veteran's 
contention that it was negligent VA treatment that lead to 
the veteran's amputation, and not a series of difficulties 
associated with the veteran's nonservice connected disorders 
and an infection caused by non negligent efforts to treat the 
veteran for these many very serious problems. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left below-the-knee amputation and for osteomyelitis of the 
spine as result of VA medical treatment.  As the 
preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.

II.  Increased Rating for a Lower Left Femur Disability

The record shows that X-rays performed in August 1975 
revealed the presence of an osteochondroma on the medial 
aspect of the veteran's lower left femur.  Since the 
veteran's service medical records are unavailable, it is 
unclear whether this problem had its on set in service.  
However, because the veteran received the Purple Heart Medal 
for injuries sustained during combat, the RO granted service 
connection for osteochondroma of the lower left femur in a 
rating decision dated in October 1975.  The veteran had the 
osteochondroma removed in 1987 but then developed arthritis 
in his left knee joint. 

This disability was therefore characterized as "history of 
osteochondroma of the lower left femur, status post 
arthroscopy and excision, with degenerative arthritis."  The 
RO eventually assigned a 10 percent rating under Diagnostic 
Code (DC) 5015, for benign new growths of the bones.  This 
code provision provides that benign new growths of the bones 
are to be rated as degenerative arthritis based on limitation 
of motion.  38 C.F.R. § 4.71a, DC 5015.

Under DC 5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  See 38 
C.F.R. § 4.71a, DC 5003.  Limitation of flexion and extension 
of the leg is rated in accordance with DC 5260 and DC 5261, 
respectively.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.

Unfortunately, since the veteran underwent a left below-the-
knee amputation, there is no way to evaluate his left leg 
under the range-of-motion criteria.  Range-of-motion testing 
is also precluded by the fact that the October 2003 VA 
examination report notes that the veteran developed a 30-
degree flexion contracture of the left knee as a result of 
being wheelchair bound due to his amputation.  In other 
words, the veteran's left knee joint is ankylosed and 
therefore immobile.  

In light of this fact, the Board has considered whether the 
veteran's lower left femur disability warrants a higher 
rating based on DC 5256, for ankylosis of the knee, which 
provides a 50 percent rating for extremely unfavorable 
ankylosis of the knee held in flexion between 20 degrees and 
45 degrees.  See 38 C.F.R. § 4.71, DC 5256.  However, the 
medical evidence indicates that the veteran's ankylosis of 
the left knee is unrelated to his service-connected lower 
left femur disability, and instead is due to the fact that he 
is wheelchair bound due to his nonservice-connected 
osteomyelitis and related below-the-knee amputation, 
providing evidence against this claim.

The October 2003 VA examination report provides compelling 
evidence against the veteran's claim.  Based on a review of 
the claims file and an examination of the veteran's left 
knee, the examiner concluded that the veteran's 30-degree 
flexion contracture of the left knee is the "result of being 
in the wheelchair which, in the opinion of this examiner, is 
totally unrelated to the osteochondroma removed in 1987.  The 
examiner further added: "Reviewing this [veteran's] rather 
lengthy chart, one gets the distinct impression that if you 
limit your remarks to the left knee joint and osteochondroma 
surgery per se, there has been no change whatsoever in this 
[veteran's] left knee condition in the past 15 years.  

In light of this opinion, the Board finds no basis to assign 
a disability rating in excess of 10 percent for the veteran's 
service-connected left lower femur disability.  It appears 
that all symptoms pertaining to the veteran's left knee joint 
are due to a nonservice-connected disability.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997) (holding that compensation 
is not available for aggravation of a service-connected 
disorder by a nonservice-connected disorder). 

Since the veteran's ankylosis of the left knee has been 
attributed to his nonservice-connected osteomyelitis, the 
Board also finds that a disability rating in excess of 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995). I

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for a history of 
osteochondroma of the lower left femur, status post 
arthroscopy and excision, with degenerative arthritis.  As 
the preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
53-56.  

As a final note, the Board would like to acknowledge that 
there is no doubt that the veteran rendered honorable and 
faithful service for which the Board is grateful.  However, 
the Board has carefully reviewed the record in depth and has 
been unable to identify a basis upon which the claims may be 
granted.  The Board is bound by the law and the facts of this 
case and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress." Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  
Accordingly, the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, a 
letter by the RO dated in March 2003: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was afforded a VA examination in October 2003 to 
determine the severity of his left lower femur disability.  A 
review of this examination report reveals that it is adequate 
for rating purposes.  

In addition, a VA physician reviewed the claims file in 
November 2003 and opined that the veteran's infection which 
caused his osteomyelitis of the left foot and spine, and 
related left below-the-knee amputation, was not caused by 
negligence or improper care by VA.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left below-the-knee amputation as 
result of VA medical treatment is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for osteomyelitis of the spine as a result of 
VA medical treatment is denied.

A disability rating in excess of 10 percent for a history of 
osteochondroma of the lower left femur, status post 
arthroscopy and excision, with degenerative arthritis is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


